4 A.3d 830 (2010)
298 Conn. 911
Daniel D'AMICO
v.
ACE FINANCIAL SOLUTIONS, INC., et al.
SC 18678
Supreme Court of Connecticut.
Decided September 15, 2010.
Harvey L. Levine and Jennifer B. Levine, New Britain, in support of the petition.
Philip T. Newbury, Jr., Hartford, in opposition.
The plaintiffs petition for certification for appeal from the Appellate Court, 122 Conn.App. 230, 997 A.2d 642 (2010), is granted, limited to the following issue:
"Whether the Appellate Court properly concluded that the exclusionary provision in General Statutes § 31-284(a) barring actions by employees against their employers in worker's compensation claims immunizes independent third parties?"
McLACHLAN and EVELEIGH, Js., did not participate in the consideration of or decision on this petition.